DICKENSON, J.
While in terms the defendants ask for a judgment of nonsuit, in effect the request is for judgment on the pleadings, it appearing from these that an amendment after demurrer sustained was stricken from the file for the reason that it did not change the cause of action set up in the original complaint.
While the plaintiff had twenty days in which to file an *414amendment, he did this, it was expunged, and under section 99 of the Practice Book (1934) the demurrer sustained “removes from the case the cause of action.” Nor is judgment under these circumstances one of nonsuit. Manghue vs. Reaney, 99 Conn. 662.
Judgment on the pleadings is directed for this defendant.